Citation Nr: 0319427	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-47 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
disability, to include as secondary to his service-connected 
degenerative joint disease with narrowing of the joint space 
of the right shoulder with limitation of motion (right 
shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim for 
service connection for left shoulder disability, which was 
asserted as secondary to his service-connected right shoulder 
disability, on the basis that he had not submitted new and 
material evidence sufficient to reopen a claim for this 
benefit.  The veteran perfected a timely appeal of this 
determination to the Board.

When this case was previously before the Board in February 
2000, the Board granted the veteran's claim and increased the 
rating for his right shoulder disability from 30 to 40 
percent; thus, this issue is no longer before the Board.  In 
that same decision, the Board remanded the veteran's 
application to reopen a claim of service connection for right 
shoulder disability.  Because the RO has confirmed and 
continued the denial of that petition, this matter has been 
returned to the Board for further appellate consideration.

In addition, as noted in the February 2000 Board decision, 
during the course of this appeal, the veteran asserted, and 
several examiners indicated, that he might be unable to 
continue working as a result of his service-connected right 
shoulder disability.  As such, the Board concluded that the 
record raised a claim of entitlement to total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Board also determined 
that its review of the claims folder disclosed that the 
veteran had contended that service connection was warranted 
for neck and back disabilities, essentially on the basis that 
each of these disabilities were related to his service-
connected right shoulder disability.  Although the Board 
referred these issues to the RO more than three years ago, to 
date, none of these claims has been considered, and they are 
again referred to the RO for appropriate action.  

Finally, in July 1995, the veteran requested that he be 
afforded a hearing before a Member of the Board (now known as 
a Veterans Law Judge) in Washington, DC.  In August 1999, the 
veteran was notified that the hearing was scheduled to take 
place in October 1999.  Although the hearing notice was not 
returned as undeliverable, the veteran failed to report for 
the hearing.  Since that time, there is no indication in the 
record that the veteran has requested that the hearing be 
rescheduled, he and his representative have submitted written 
argument in support of his claim.  Moreover, following the 
March 2000 remand, the veteran has not requested the 
opportunity to testify at a Board hearing.  Under the 
circumstances, the Board concludes that the veteran's request 
for such a hearing was withdrawn.  See 38 C.F.R. § 20.702 
(2002).


FINDINGS OF FACT

1.  In an October 1981 rating action, the RO denied direct 
service connection for left shoulder disability; the veteran 
was provided notice of the decision and of his appellate 
rights, did not appeal this determination, and the decision 
became final.

2.  In an August 1982 rating decision, the RO granted service 
connection for right shoulder disability, which has been 
rated as 40 percent disabling since July 26, 1993.

3.  In a September 1984 rating decision, the RO denied the 
veteran's claim of direct service connection for left 
shoulder disability on the basis that he had not submitted 
new and material evidence; in that same rating action, the RO 
also determined that service connection for left shoulder 
disability was not warranted as secondary to his right 
shoulder disability.

4.  In a September 1984 letter, the RO notified the veteran 
of the decision dated earlier that month and of his appellate 
rights; in October 1984, the veteran filed a timely Notice of 
Disagreement (NOD) with the September 1984 rating decision; 
and in January 1985, the RO issued him a pertinent Statement 
of the Case (SOC); however, the veteran did not file a 
Substantive Appeal and thus did not perfect his appeal of the 
September 1984 rating decision.

5.  Evidence added to the record since the September 1984 
rating decision that denied service connection for left 
shoulder disability is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's September 1984 rating decision, which denied the 
veteran's claim of service connection for left shoulder 
disability on a direct basis, as well as secondary to his 
service-connected right shoulder disability, is final.  
38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 
19.129 (1984).

2.  Evidence received since the September 1984 RO rating 
decision is new and material; the claim of service connection 
for left shoulder disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
application to reopen a claim of service connection for left 
shoulder disability and that the requirements of the VCAA 
have in effect been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In any event, during the course of this lengthy appeal, the 
veteran was afforded VA examinations in September 1993, July 
1994 and December 1997 to determine the nature and extent of 
his left shoulder disability.  In addition, prior to and 
following the Board's March 2000 remand, the RO has 
associated voluminous VA and private records of the veteran's 
treatment for this condition.  The veteran has also testified 
at hearings held before hearing officers at the RO in June 
1994 and April 1996, and he and his representative were 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In an April 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  By way of these communications, VA gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Further, the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for left 
shoulder disability and that there is no prejudice to him by 
appellate consideration of the application at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran prior to the reopening 
of this claim, especially in light of the following decision 
in which the Board reopens the veteran's left shoulder 
disability claim and remands the matter for further 
development and de novo consideration.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for 
left shoulder disability

In an October 1981 rating action, the RO denied direct 
service connection for left shoulder disability on the basis 
that the condition was not found on the February 1981 VA 
examination.  In an August 1982 rating decision, the RO 
granted service connection for right shoulder disability and 
assigned a 20 percent rating, effective August 24, 1980.  
Thereafter, in a September 1984 rating action, the RO denied 
service connection for left shoulder disability on both 
direct and secondary grounds; with respect to the former 
basis, it termed the claim duplicative and denied it because 
there was no new and material evidence to reopen the claim.  
The RO also denied secondary service connection, holding that 
it was not shown that his arthritis of the left shoulder was 
caused by his right shoulder disability.

The evidence of record at the time of the September 1984 
determination consisted of the service medical records; 
February and May 1981, as well as June 1984, VA examination 
reports; and statements of the veteran.  

As the Board noted in the March 2000 remand, the service 
medical records reflect that the veteran received treatment 
on numerous occasions for left shoulder problems and was 
objectively shown to exhibit left shoulder pathology, 
including dislocation of the shoulder.  In addition, he was 
diagnosed as having left shoulder subluxation.  Moreover, at 
service separation, his left shoulder disability was noted.  
The VA examination reports show that the veteran had 
limitation of motion of the left shoulder, but that there was 
no evidence indicating that he had a left shoulder condition 
that either had its onset during service or was caused by his 
service-connected right shoulder disability.  

Because the veteran did not submit a timely Substantive 
Appeal to perfect his appeal to the Board, the September 1984 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.129 (1984).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his left shoulder claim in July 1993, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in July 1993.

Evidence associated with the claims folder since the 
September 1984 rating decision includes VA examination 
reports, dated in September 1993, July 1994 and December 
1997; transcripts of the veteran's testimony at hearings 
conducted before RO personnel in June 1994 and April 1996; VA 
and private medical records and reports, dated from January 
1987 to February 2003; and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance are the veteran's statements and 
testimony, in which he has consistently reported having left 
shoulder problems since service, and VA and private treatment 
and examination reports, which show that he has been 
diagnosed as having left shoulder arthritis and adhesive 
capsulitis of the left shoulder.  In addition, the examiner 
who December 1997 examination report addressed the issue of 
whether the veteran's left shoulder condition was related to 
his service-connected right shoulder disability.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for left shoulder 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for left shoulder 
disability is reopened; the appeal is granted to this extent 
only.

REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for left shoulder disability must be 
remanded for additional development and adjudication.

The VCAA, effective November 9, 2000, was enacted subsequent 
to the Board's March 2000 remand.  The Board finds that in 
light of the Act and the implementing regulations; the 
Board's reopening of the claim; the veteran's statements and 
testimony regarding a continuity; and the medical evidence of 
record showing that he suffers from arthritis and adhesive 
capsulitis of the left shoulder, he must be afforded an 
examination to determine etiology and/or onset of this 
condition, to include whether it was caused or aggravated by 
his service-connected right shoulder disability.  38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

In ordering this development, with respect to the direct 
service connection aspect of the veteran's claim, the Board 
notes that in Charles v Principi, 16 Vet. App. 370, 374-75 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) recently held that the veteran is competent to 
report that he has experienced a continuity of left shoulder 
symptoms since service.  Indeed, in the March 2000 remand, 
the Board observed that the service medical records disclosed 
that show that the veteran received treatment on numerous 
occasions for left shoulder problems and was objectively 
noted to exhibit left shoulder pathology, including 
dislocation of the shoulder.  In addition, the Board pointed 
out that he was diagnosed as having left shoulder 
subluxation, and that at service separation, his left 
shoulder disability was noted.  Moreover, in remanding this 
matter, the Board observed that, despite the veteran's 
contentions, in the March 2000 remand, the RO has essentially 
developed and considered this claim on a secondary basis 
only.  

With respect to the secondary aspect of this claim, the Board 
notes that the examiner who performed the December 1997 VA 
joints examination addressed the issue of whether the 
veteran's left shoulder disability was related to his right 
shoulder disability.  The Board observes, however, that since 
that time, a great deal of medical evidence has been 
associated with the claims folder, and the veteran has been 
diagnosed as having adhesive capsulitis of the left shoulder 
in addition to left shoulder arthritis.  As such, in light of 
the VCAA, in the examination report, the examiner should 
comment whether any left shoulder condition was caused or 
aggravated by the veteran's service-connected right shoulder 
disability.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
records, dated since February 2003, from 
the VA Medical Center in Butler, 
Pennsylvania, Butler Memorial Hospital; 
Dr. Samuel I. Han; Dr. John F. Steele, or 
any other examiner at Steele Orthopedic 
Centers; Dr. Stephen R. Hribar, or any 
examiner at Butler Bone/Joint in 
Pittsburgh, Pennsylvania; Daniel V. 
Corso, a physical therapist, or any other 
examiner at Preferred Physical Therapy, 
Inc.; "Doris Fullerton CPC; as well as 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any left shoulder disability found to 
be present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all left 
shoulder pathology found to be present.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that any 
left shoulder condition found to be 
present is either related to or had its 
onset during his period of service.  In 
doing so, the examiner must comment on 
the findings noted in the service medical 
records as well as the veteran's 
statements and testimony regarding the 
continuity of left shoulder symptoms 
since service.  The examiner must also 
opine as to whether any left shoulder 
condition was caused or chronically 
worsened by the veteran's service-
connected right shoulder disability.  In 
offering the latter assessment, the 
examiner should discuss the opinion 
contained in the December 1997 VA joints 
examination report, including that 
examiner's explanation for his 
conclusions.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should consider the 
veteran's reopened claim of service 
connection for left shoulder disability 
on a de novo basis.  In doing so, the RO 
must adjudicate the claim on a direct 
basis as well as secondary to his 
service-connected right shoulder 
disability.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



